··• .-.1
       / 0
         I S4 ( 10 OJ) S11hsti1111inn of !\Horney


                                                    .UNITED STATES DISTRICT COURT
                          Northern District                                  nistrkt of                                Ccilifornioa

                        Darryl A Scott, Jr                                            CONSENT ORDER GRANTING
                                                          Pia inti IT (s),            SUBSTITUTION OF ATTORNEY ; ORDER
                                     V.
                         I.C. Sy stem, Inc                                            CASE NUMBER:           19- cv-04292 HSG
                                                      Dclendanl (s),

                                                                                    ry_l A
              Notice is hereby given that, suhject to approval by the rnurl. _D_ a_r...:.   _ S
                                                                                          _ .            ' J_ r_ ________ substitutes
                                                                                              _ _c_ o_lt.:...
                                                                                                       (1'.il'I� fsl Nrn11c-l

------------------------
M ark F Anderson         . Stall: 11ar N l.                                                          l   044787
                                                                                                         ------- as counsel or record i11
                                   (Nanw 01· N,'\\' i\11orncy)

place    or       Michael F.Cardoza, Lauren B. Veggian and The Cardoza Law Corporation
                                                    (N:1111c' of ,\llontc'y (�) Wilhdr:11\ ill)! i\1'1'""'"11n.:)


Contact i111imnation for new counsel is as follows:

              rirm Name:                       Mark F Anderson dba Anderson Consumer Law

              Address:                         1736 Stockton SL, Ground FL, San Francisco, C A 94133

              Telephone:                      -'--'--------------
                                               (415) 651-1951     Fm;similc                               (415) 500-8300

              E-Mail (Optional):               mark@ anders on consumer I aw.corn


I consent to the above substitution.

Date:                                   1/29/2020


I consent In being substilulcd.

Date:                                  1/29/2020


I consent lo the above substitution.

Date:                                  1/29/2020
                                                                                                                (S1�11:1111rc .,r New i\11orn�yl


The substi1u1io11 ol'allorm:y is h�reby approved and so ORDl:Rl:D.


Dute:                                     1/31/2020
                                                                                                                            Judge


 !Note: A scpanite consent order of s11hstH11tio11 must be filed by l'lH:h new attorney wishinl-{ 1o enter an appcanrncc.l
